Fort Ringgold Limited, Pete
                                                                  Diaz III, Aaron Diaz and




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 26, 2015

                                   No. 04-13-00608-CV

     SMITH-REAGAN & ASSOCIATES, INC. d/b/a Smith-Reagan Insurance Agency,
                             Appellant

                                             v.

      FORT RINGGOLD LIMITED, Pete Diaz III, Aaron Diaz and Monica Aguillon,
                              Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-02-343
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
       The Appellee’s Motion for Extension of Time to File Motion for Rehearing and Motion
for En Banc is GRANTED. Time is extended to April 9, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court